DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Construction
Examiner notes the special definition of “interval” contained in the Specification at ¶ 4: “a distance between a preceding recording material and a subsequent recording material at the time of the continuous printing (hereinafter referred to as an interval)”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Pat. No. 11,402,799.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim is broader than the parent claim.  MPEP 804 (II)(B)(1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Uchiyama, JP 2006-317512 (cited by Applicant in Parent U.S. App. No. 17/352,044).
Regarding independent claim 1, an image forming apparatus for forming a toner image on a recording material, the image forming apparatus comprising:
a fixing unit including a first rotatable member, a heating member configured to heat the first rotatable member, and a second rotatable member configured to form a fixing nip portion together with the first rotatable member, and configured to heat and fix the toner image formed on the recording material at the fixing nip portion (“A pressure nip portion (fixing nip portion) N is formed by sandwiching the film 102 between the pressure roller 104 and the heater 103, and acts as a film outer surface contact driving means for driving the film 102 to rotate.”); and 
a temperature detection unit configured to detect a temperature of the fixing unit (“That is, the heating body 103 is fixed by controlling energization so that the heating body 103 is heated when the temperature detected by the temperature measuring element 105 is lower than a predetermined set temperature, and when it is higher, the heating body103 is cooled.”),
wherein an interval between a preceding recording material and a subsequent recording material is set to be a first interval in a case where the temperature detected by the temperature detection unit is a first temperature, and the interval is set to be a second interval in a case where the temperature detected by the temperature detection unit is a second temperature, when print operation is started, 
wherein the first temperature is a predetermined temperature or higher, and the second temperature is lower than the predetermined temperature, and 
wherein the second interval is wider than the first interval (“As described above, when the pressure roller temperature coefficient Tpe is lower than a predetermined value, the condensation on the pressure roller surface layer can be reduced by increasing the temperature of the pressure roller by increasing the interval between the recording materials.” and “Each coefficient is a coefficient indicating that the temperature of the pressure roller rises or falls within a unit time (100 ms). In this pressure roller temperature prediction, the coefficient is sequentially added to increase the pressure roller. The temperature is predicted.”).
Regarding claim 6, wherein a period after a first period is set to be a second period in a case where continuous printing, in which a toner image is formed on a plurality of sheets of the recording material conveyed successively, is performed (some second period as defined), and
wherein, in the case where the temperature detected by the temperature detection unit is the first temperature, the interval of the first period is set to be the first interval, and the interval of the second period is set to be the first interval (supra in that because the temperature has not changed, the interval has not changed).
Regarding claim 7, wherein the heating member includes a heater that is in contact with an inner surface of the first rotatable member (it contacts it through the rest of the image forming apparatus).
Regarding claim 8, wherein the first rotatable member is a film, and
wherein the heating member is disposed in an inner space of the film (“sandwiching the film 102 between the pressure roller 104 and the heater 103”).
Regarding claim 9, wherein the second rotatable member is a pressing roller, and
wherein the pressing roller forms the fixing nip portion together with the heating member via the film (“A pressure nip portion (fixing nip portion) N is formed by sandwiching the film 102 between the pressure roller 104 and the heater 103, and acts as a film outer surface contact driving means for driving the film 102 to rotate.”).
Regarding independent claim 10, the image forming apparatus of claim 1 performs all the method steps of claim 10 in normal and usual operations.  MPEP 2112.02 (I).

Allowable Subject Matter
Claim 2 would be allowable if Terminally Disclaimed to overcome the Non-Statutory Double Patenting Rejection.
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art either alone or in combination teaches the following limitation in combination with the other limitations:
Regarding rejected claim 2, “a blower unit configured to blow air around the second rotatable member, wherein the blower unit operates during the print operation in the case where the temperature detected by the temperature detection unit is the second temperature”.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
This is a Continuation of applicant's earlier Application No. 17/325,044, now patented as U.S. Pat. No. 11,402,799.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852